DETAILED ACTION
Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The newly amended claims describe systems elements that seem to be known in the art individually, but it is not clear that it would have been obvious for a person of ordinary skill in the art to combined all of them into the claimed system.  For example, Ogai, Harutoshi, and Bishakh Bhattacharya. Pipe inspection robots for structural health and condition monitoring. New Delhi: Springer, 2018 (“Ogai”), teaches, such as on page 153, determining the location of the inspection robot and the inspection data, and teaches, such as on page 172, that data mining techniques can be used to combine multiple sources of data into one model, however it is not clear that Ogai foresaw the mapping of the data-to-be-mined “using the generated geo-data associated with the inline inspection vehicle,” effective filing date of the present invention.  Similarly, while many prior art references discus both an array of fixed sensors and an inline inspection vehicle, these seem to be discussed as alternatives with only a general inference that their data can be combined.  Finally, there are prior art references that teach substantively similar risk modeling in the claimed field, it is not clear that the risk modeling was known to be combined with the claimed methods of generating the data above.  Thus it is not clear from the prior art, that before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the features in the claimed manner. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483